Case 1:19-cv-06099-PKC-PK Document 31 Filed 03/22/21 Page 1 of 17 PageID #: 158




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -------------------------------------------------------x
 HONG TANG,

                                Plaintiff,
                                                                MEMORANDUM & ORDER
                  - against -                                     19-CV-6099 (PKC) (PK)

 JUSTIN P. GROSSMAN, in his individual and
 official capacities (as City Marshal); NEW
 YORK CITY DEPARTMENT OF
 INVESTIGATION; and CITY OF NEW
 YORK,

                                 Defendants.
 -------------------------------------------------------x
 PAMELA K. CHEN, United States District Judge:

         Plaintiff Hong Tang brings this action against New York City Marshal Justin P. Grossman,

 along with the City of New York (the “City”) and the New York City Department of Investigation

 (collectively the “City Defendants”), asserting various constitutional violations under 42 U.S.C.

 § 1983. (See generally Complaint (“Compl.”), Dkt. 1.)             Before the Court are Defendant

 Grossman’s and the City Defendants’ motions to dismiss. (Dkts. 17, 18.) For the reasons

 discussed below, the Court grants Defendants’ motions to dismiss.

                                               BACKGROUND1

 I.      Relevant Facts

         Prior to October 6, 2016, Plaintiff rented an apartment in Manhattan. On October 6, 2016,

 Defendant Grossman, in his capacity as New York City Marshal, served Plaintiff with a notice of

 eviction. (Compl., Dkt. 1, at 5.) On October 13, 2016, the Appellate Term of the New York



         1For purposes of this motion, the Court assumes the truth of all non -conclusory allegations
 in the Complaint. See Forest Park Pictures v. Universal Television Network, Inc., 683 F.3d 424,
 429 (2d Cir. 2012).

                                                            1
Case 1:19-cv-06099-PKC-PK Document 31 Filed 03/22/21 Page 2 of 17 PageID #: 159




 Supreme Court issued a temporary stay of that notice. (Id.; see also id. Ex. A, Dkt. 1, at ECF2 10.)

 Defendant Grossman was served with notice of that stay , which lifted on October 27, 2016.

 (Compl., Dkt. 1, at 5–6; id. Ex. B, Dkt. 1, at ECF 12.) Pursuant to the New York City Marshals

 Handbook of Regulations (“Marshals Handbook”), “[t]he marshal must give the [tenant-

 ]respondent an additional notice of eviction where a Court order stays the eviction after service of

 a notice of eviction and the stay later expires or is vacated, unless the Court specifically waives

 the requirement of an additional notice[.]” (Compl. Ex. C, Dkt. 1, at ECF 15; see also Compl.,

 Dkt. 1, at 6.) Rather than serving Plaintiff with an additional notice of eviction, however,

 Defendant Grossman “took legal possession of the premises on November 3, 2016 by surprise,”

 despite Plaintiff having “inform[ed] Defendant . . . that no additional notice of eviction had been

 given yet and [that] an additional notice . . . [wa]s required by law and policy.” (Compl., Dkt. 1,

 at 6.) Plaintiff alleges that Defendant Grossman’s failure to abide by the Marshals Handbook was

 “a direct result of the failures of [the City Defendants] to provide adequate training, exercise

 necessary supervision, and properly implement policies and internal process[.]” (Id.)

        In his Complaint, Plaintiff asserts the following claims: (1) a claim against Defendant

 Grossman pursuant to 42 U.S.C. § 1983 (“Section 1983”) for violation of Plaintiff’s due-process

 and equal-protection rights (id. at 6); (2) a claim against the City Defendants pursuant to Monell v.

 Dep’t of Soc. Servs., 436 U.S. 658 (1978) (id.); and (3) state-law claims against Defendant

 Grossman, including (i) unlawful eviction under Real Property Actions & Proceedings Law § 853,

 (ii) negligence, (iii) intentional infliction of emotional distress, (iv) negligent infliction of




        2Citations to “ECF” refer to the pagination generated by the Court’s CM/ECF docketing
 system and not the document’s internal pagination.

                                                  2
Case 1:19-cv-06099-PKC-PK Document 31 Filed 03/22/21 Page 3 of 17 PageID #: 160




 emotional distress, (v) conversion, and (vi) trespass to chattels (id. at 6–7). Plaintiff seeks damages

 and costs. (Id. at 7.)

 II.     Procedural History

         Plaintiff filed the instant action on October 29, 2019. (See generally Compl., Dkt. 1.) On

 April 10, 2020, Defendants filed pre-motion conference requests in connection with their

 anticipated motions to dismiss (Dkts. 17, 18), which the Court construed as the motions themselves

 (4/29/2020 Docket Order). Briefing in connection with the motions to dismiss was completed on

 June 11, 2020. (See Dkts. 24, 27, 30.)

                                        LEGAL STANDARD

 I.      Federal Rule of Civil Procedure 12(b)(1)

         Federal Rule of Civil Procedure (“Rule”) 12(b)(1) provides for the dismissal of a claim

 over which the Court lacks subject matter jurisdiction. Fed. R. Civ. P. 12(b)(1). “Where

 jurisdictional facts are placed in dispute, the court has the power and obligation to decide issues of

 fact by reference to evidence outside the pleadings, such as affidavits.” APWU v. Potter, 343 F.3d

 619, 627 (2d Cir. 2003) (quoting LeBlanc v. Cleveland, 198 F.3d 353, 356 (2d Cir.1999)). “In that

 case, the party asserting subject matter jurisdiction ‘has the burden of proving by a preponderance

 of the evidence that it exists.’” Tandon v. Captain’s Cove Marina of Bridgeport, Inc., 752 F.3d

 239, 243 (2d Cir. 2014) (quoting Makarova v. United States, 201 F.3d 110, 113 (2d Cir. 2000));

 see also Makarova, 201 F.3d at 113 (citing Malik v. Meissner, 82 F.3d 560, 562 (2d Cir. 1996)).

 II.     Federal Rule of Civil Procedure 12(b)(6)

         To survive a motion to dismiss pursuant to Rule 12(b)(6), “a complaint must contain

 sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

 Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

 570 (2007)). “A claim has facial plausibility when the plaintiff pleads factual content that allows

                                                    3
Case 1:19-cv-06099-PKC-PK Document 31 Filed 03/22/21 Page 4 of 17 PageID #: 161




 the court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

 Id. (citing Twombly, 550 U.S. at 556). The plausibility standard “is not akin to a ‘probability

 requirement,’ but it asks for more than a sheer possibility that a defendant has acted unlawfully.”

 Id. (internal citation omitted). Determining whether a complaint states a plausib le claim for relief

 is “a context-specific task that requires the reviewing court to draw on its judicial experience and

 common sense.” Id. at 679 (internal citation omitted). In addressing a motion to dismiss, the court

 should “draw all reasonable inferences in Plaintiffs’ favor, assume all well-pleaded factual

 allegations to be true, and determine whether they plausibly give rise to an entitlement to relief.”

 Faber v. Metro. Life Ins. Co., 648 F.3d 98, 104 (2d Cir. 2011) (internal quotation marks and

 citations omitted). However, a court is not bound to accept “conclusory allegations or legal

 conclusions masquerading as factual conclusions.” Rolon v. Henneman, 517 F.3d 140, 149 (2d

 Cir. 2008) (internal quotation marks and citation omitted). A court may also consider certain

 additional materials, including documents attached to the complaint as an exhibit or incorporated

 in it by reference, matters of which judicial notice may be taken, and documents that are integral

 to the complaint. See Goel v. Bunge, Ltd., 820 F.3d 554, 559 (2d Cir. 2016).

                                           DISCUSSION

 I.     Pro se Litigants

        Generally, complaints brought by pro se litigants are “held to less stringent standards than

 formal pleadings drafted by lawyers,” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (internal

 quotation marks and citations omitted), and are construed liberally “to raise the strongest

 arguments that they suggest,” Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 474 (2d Cir.

 2006) (internal quotation marks, citations, and emphasis omitted). Though Plaintiff is an attorney,

 he argues that the Court should treat his Complaint as if it had been filed by a nonlawyer, as he is



                                                  4
Case 1:19-cv-06099-PKC-PK Document 31 Filed 03/22/21 Page 5 of 17 PageID #: 162




 proceeding pro se. (Plaintiff’s Response in Opposition to Defendants’ Motion to Dismiss (“Pl.’s

 Opp.”), Dkt. 24, at 1.)

        However, “pro se attorneys . . . typically ‘cannot claim the special consideration which the

 courts customarily grant to pro se parties.’” Holtz v. Rockefeller & Co., 258 F.3d 62, 82 n.4 (2d

 Cir. 2001) (quoting Harbulak v. County of Suffolk, 654 F.2d 194, 198 (2d Cir. 1981)); see also

 Tracy v. Freshwater, 623 F.3d 90, 102 (2d Cir. 2010) (“[T]he degree of solicitude may be lessened

 where the particular pro se litigant is experienced in litigation and familiar with the procedural

 setting presented . . . . [A] lawyer representing himself ordinarily receives no such solicitude at

 all.” (internal citations omitted)); Fenner v. City of New York, No. 08–CV–2355 (BMC) (LB),

 2009 WL 5066810, at *3 (E.D.N.Y. Dec. 21, 2009) (“It is well[-]settled in the Second Circuit that

 since the reason for affording pro se litigants special deference is not present when the litigant is

 an attorney, no special consideration is required.” (citations omitted)).

        The Court will thus evaluate Plaintiff’s Complaint in accordance with regular pleading

 standards rather than the deference afforded non-lawyer pro se litigants.

 II.    Claims Against Defendant Grossman

        Plaintiff alleges that Defendant Grossman’s failure to serve a second notice of eviction

 “deprived Plaintiff of rights of due process and equal protection[.]” (Compl., Dkt. 1, at 6.)

 Defendant Grossman argues that (1) pursuant to the Rooker-Feldman doctrine, the Court lacks

 subject matter jurisdiction to adjudicate any claim relating to his failure to serve a second notice

 of eviction because the state court already denied this challenge; and (2) regardless of subject

 matter jurisdiction, Plaintiff fails to state a claim. (Defendant Grossman’s Letter Motion to

 Dismiss (“Grossman’s Mot.”), Dkt. 18, at 1–3.) “When a defendant moves to dismiss under Rule

 12(b)(1) for lack of subject matter jurisdiction[] and also moves to dismiss on other grounds such

 as Rule 12(b)(6) for failure to state a claim upon which relief can be granted, the Court must
                                                  5
Case 1:19-cv-06099-PKC-PK Document 31 Filed 03/22/21 Page 6 of 17 PageID #: 163




 consider the Rule 12(b)(1) motion first.” Bobrowsky v. Yonkers Courthouse, 777 F. Supp. 2d 692,

 703 (S.D.N.Y. 2011) (citing, inter alia, Rhulen Agency, Inc. v. Ala. Ins. Guar. Ass’n, 896 F.2d 674,

 678 (2d Cir. 1990)). The Court thus considers Defendant Grossman’s Rooker-Feldman argument

 first.

                   1. Rooker-Feldman

          The Rooker-Feldman doctrine, which has grown out of Rooker v. Fidelity Tr. Co., 263 U.S.

 413 (1923), and District of Columbia Court of Appeals v. Feldman, 460 U.S. 462 (1983), provides

 that “federal district courts lack jurisdiction over cases that essentially amount to appeals of state

 court judgments.” Vossbrinck v. Accredited Home Lenders, Inc., 773 F.3d 423, 426 (2d Cir. 2014)

 (citing Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 283–84 (2005)). “‘The

 Rooker-Feldman doctrine merely recognizes that 28 U.S.C. § 1331 is a grant of original

 jurisdiction, and does not authorize district courts to exercise appellate jurisdiction over state -court

 judgments,’ a power reserved exclusively to the Supreme Court.” Gribbin v. N.Y. State Unified

 Court Sys., — F. App’x —, 2021 WL 864701, at *1 (2d. Cir. Mar. 9, 2021) (summary order)

 (quoting Verizon Md., Inc. v. Pub. Serv. Comm’n of Md., 535 U.S. 635, 644 n.3 (2002)). In

 Hoblock v. Albany County Board of Elections, the Second Circuit clarified the four requirements

 for application of the Rooker-Feldman doctrine as follows:

          First, the federal-court plaintiff must have lost in state court. Second, the plaintiff
          must complain of injuries caused by a state-court judgment. Third, the plaintiff
          must invite district court review and rejection of that judgment. Fourth, the state-
          court judgment must have been rendered before the district court proceedings
          commenced—i.e., Rooker-Feldman has no application to federal-court suits
          proceeding in parallel with ongoing state-court litigation.

 422 F.3d 77, 85 (2d Cir. 2005) (internal quotations and alterations omitted).

          Defendant Grossman argues that Plaintiff is, in effect, challenging the state court landlord-

 tenant judgment because Grossman executed the eviction warrant only because the Appellate Term


                                                    6
Case 1:19-cv-06099-PKC-PK Document 31 Filed 03/22/21 Page 7 of 17 PageID #: 164




 lifted the stay on the state judgment on October 27, 2016. Furthermore, Grossman points out that,

 on November 3, 2016, after he executed the eviction without serving a second notice of eviction,

 the state court denied Plaintiff’s request for an Order to Show Cause (“OSC”) restoring his

 possession of the apartment. In his affidavit in support of an OSC, 3 Plaintiff argued that an OSC

 was warranted because “[t]he Marshal failed to serve/give an additional notice before eviction.”

 (Ex. A, OSC, Dkt. 30, at ECF 3.) In denying the OSC application, the state court simply stated in

 a handwritten notation that “[t]he Appellate Term denied respondent’s motion for a stay on

 10/27/2016.” (Id. at ECF 2.) Thus, Grossman argues, because “Plaintiff’s alleged injury did not,

 and would not, exist absent the [landlord-tenant] [j]udgment and the denial of the OSC to Restore,”

 “Plaintiff’s claim cannot succeed unless this Court were to determine that Plaintiff was entitled to

 be restored to possession of the Premises” and is thus barred by Rooker-Feldman. (Defendant

 Grossman’s Reply in Support of Motion to Dismiss (“Grossman’s Reply”), Dkt. 28, at 3.)

        The Court disagrees. Plaintiff does not challenge or seek reversal of the state court

 judgment of eviction or denial of the OSC to reinstate possession. Instead, he challenges

 Defendant Grossman’s alleged failure to adhere to proper procedures while carrying out the state

 court judgment. That the alleged procedural defect occurred while carrying out the state court

 judgment does not mean the state court judgment caused the challenged defect.4 See McKithen v.


        3  As previously discussed, “[a]lthough courts are generally limited to examining the
 sufficiency of the pleadings on a motion to dismiss [pursuant to Rule 12(b)(6)], ‘on a challeng[e]
 [to] the district court’s subject matter jurisdiction [pursuant to Rule 12(b)(1)], the court may
 resolve disputed jurisdictional fact issues by reference to evidence outside the pleadings.’” Flores
 v. S. Peru Copper Corp., 414 F.3d 233, 255 n.30 (2d Cir. 2003) (quoting Filetech S.A. v. France
 Telecom S.A., 157 F.3d 922, 932 (2d Cir. 1998)).
        4  Defendant Grossman also argues that “his actions were produced by the [landlord-tenant]
 [a]ction and [were] inextricably inter[twined] with” that action (Grossman’s Mot., Dkt. 18, at 2),
 thus justifying dismissal of the instant action pursuant to language in Feldman, which stated that
 the federal court “is in essence being called upon to review the state court decision” when the
 constitutional claims presented to the federal court “are inextricably intertwined with the state
                                                  7
Case 1:19-cv-06099-PKC-PK Document 31 Filed 03/22/21 Page 8 of 17 PageID #: 165




 Brown, 481 F.3d 89, 98 (2d Cir. 2007) (“[T]he applicability of the Rooker-Feldman doctrine turns

 not on the similarity between a party’s state-court and federal-court claims (which is, generally

 speaking, the focus of ordinary preclusion law), but rather on the causal relationship between the

 state-court judgment and the injury of which the party complains in federal court.” (emphases in

 original) (citing Hoblock, 422 F.3d at 87)). And because Defendant Grossman’s failure to serve a

 second notice before executing the eviction was not an “action[] taken pursuant to a [state] court

 order,” see Hoblock, 422 F.3d at 88, Plaintiff’s challenge of that deficiency is not barred from this

 Court’s jurisdiction by Rooker-Feldman. See, e.g., Dorce v. City of New York, 460 F. Supp. 3d

 327, 339 (S.D.N.Y. 2020) (“To the extent that the plaintiffs . . . claim that their injury was the

 deprivation of process to which they were entitled, their procedural due process claims are not

 barred by Rooker-Feldman . . . because their injuries were caused by the City’s failure to provide

 notice of the action when the City commenced the [] proceedings, rather than by the state court

 judgments themselves.”); Mortimer v. Wilson, No. 15-CV-7186 (KPF), 2020 WL 3791892, at *19

 (S.D.N.Y. July 7, 2020) (“Although [plaintiff]’s claim may touch upon the [state court order], the

 underlying cause of her alleged injury is [defendant]’s failure to give notice, and not the Order

 itself.”); Ezagui v. City of New York, 726 F. Supp. 2d 275, 290 (S.D.N.Y. 2010) (“Here, Plaintiff

 does not complain of an injury caused by a state court judgment; instead, he complains of an injury

 caused by Defendants’ failure to give him notice of his due process rights[.]”).

        Relatedly, that the state court declined to reinstate Plaintiff’s access to the premises after

 he pointed out Defendant Grossman’s failure to serve a second notice of eviction (Ex. A, OSC,


 court’s denial in a judicial proceeding of a particular plaintiff’s application[.]” 460 U.S. at 483
 n.16. But, as the Second Circuit explained in Hoblock, relying on this “inextricably intertwined”
 language has led lower courts to apply Rooker-Feldman too broadly, for the phrase “has no
 independent content. It is simply a descriptive label attached to claims that meet the requirements”
 of Rooker-Feldman. Hoblock, 422 F.3d at 87.

                                                  8
Case 1:19-cv-06099-PKC-PK Document 31 Filed 03/22/21 Page 9 of 17 PageID #: 166




 Dkt. 30, at ECF 2) provides no bar to the instant claim. The Court has considered whether the

 instant action could be construed as challenging the state court’s denial of Plaintiff’s OSC

 application and thus barred under Rooker-Feldman, and rejects that result. In his OSC application,

 Plaintiff sought to restore possession of his apartment based on an alleged due-process violation;

 here, he seeks damages pursuant to Section 1983 for that violation—a claim on which he can

 prevail without a finding that the state court incorrectly denied the OSC. While Rooker-Feldman

 precludes review of state-court judgments themselves, it does not preclude independent review of

 an alleged violation for which the state court denied a remedy. The Second Circuit explained the

 distinction this way in Hoblock:

        Suppose a plaintiff sues his employer in state court for violating both state anti-
        discrimination law and Title VII and loses. If the plaintiff then brings the same suit
        in federal court, he will be seeking a decision from the federal court that denies the
        state court’s conclusion that the employer is not liable, but he will not be alleging
        injury from the state judgment. Instead, he will be alleging injury based on the
        employer’s discrimination.

 422 F.3d at 87–88. The subsequent federal action might be barred by ordinary preclusion

 principles, but not by Rooker-Feldman. Id. at 88 n.6. The situation here is materially similar:

 Plaintiff requested a remedy in his OSC application from the state court by way of repossession,

 which was denied, and now he requests a remedy in a Section 1983 claim from this Court by way

 of damages. As the Second Circuit held in Hoblock, “[t]he fact that the state court chose not to

 remedy the injury does not transform the subsequent federal suit on the same matter into an appeal,

 forbidden by Rooker-Feldman, of the state-court judgment.” Id. at 88.

        Accordingly, the Court concludes that the present action presents an independent federal

 claim against Defendant Grossman that averts dismissal for lack of jurisdiction under Rooker-

 Feldman. However, as now discussed, it still must be dismissed for failure to state a claim under

 Rule 12(b)(6).

                                                  9
Case 1:19-cv-06099-PKC-PK Document 31 Filed 03/22/21 Page 10 of 17 PageID #: 167




                  2. Section 1983

         Section 1983 “is not itself a source of substantive rights, but a method for vindicating

 federal rights elsewhere conferred by those parts of the United States Constitution and federal

 statutes that it describes.” Conklin v. County of Suffolk, 859 F. Supp. 2d 415, 438 (E.D.N.Y. 2012)

 (quoting Baker v. McCollan, 443 U.S 137, 144 n.3 (1979)); accord Cornejo v. Bell, 592 F.3d 121,

 127 (2d Cir. 2010). In order to maintain a civil rights action under Section 1983, a plaintiff must

 allege two essential elements. First, the conduct challenged must have been “committed by a

 person acting under color of state law.” Cornejo, 592 F.3d at 127 (quoting Pitchell v. Callan, 13

 F.3d 545, 547 (2d Cir. 1994)); see also Am. Mfrs. Mut. Ins. Co. v. Sullivan, 526 U.S. 40, 50 (1999)

 (“[T]he under-color-of-state-law element of § 1983 excludes from its reach merely private

 conduct, no matter how discriminatory or wrongful.” (internal quotation marks and citation

 omitted)). Second, the conduct complained of “must have deprived a person of rights, privileges,

 or immunities secured by the Constitution or laws of the United States.” Cornejo, 592 F.3d at 127;

 see also Snider v. Dylag, 188 F.3d 51, 53 (2d Cir. 1999).

         Defendant Grossman does not dispute that he was acting under color of state law when

 effectuating Plaintiff’s eviction (see generally Grossman’s Mot., Dkt. 18; Grossman’s Reply, Dkt.

 28), nor could he, see Schaer v. City of New York, No. 09-CV-7441 (CM) (MHD), 2011 WL

 1239836, at *11 (S.D.N.Y. Mar. 25, 2011) (“The position of City Marshal exists only because it

 was created by state law. That law gives City Marshals the power to carry out certain state

 functions that private citizens are not allowed to perform. . . . [E]nforcing the traffic laws and civil

 judgments are quintessentially state functions.”). He does argue, however, that Plaintiff has failed

 to state a claim for any violation of his substantive due process, procedural du e process, or equal

 protection rights.   The Court agrees, and dismisses Plaintiff’s Section 1983 claim against

 Defendant Grossman pursuant to Rule 12(b)(6).
                                                   10
Case 1:19-cv-06099-PKC-PK Document 31 Filed 03/22/21 Page 11 of 17 PageID #: 168




                a. Substantive Due Process

        “[T]he touchstone of due process is protection of the individual against arbitrary action of

 government.” Weisshaus v. Cuomo, — F. Supp. 3d —, 2021 WL 103481, at *11 (E.D.N.Y. Jan.

 11, 2021) (quoting City of Sacramento v. Lewis, 523 U.S. 833, 845–46 (1998)). To bring a

 substantive due process claim, a plaintiff must plead (1) the deprivation of a constitutional right,

 and (2) state action that “was so egregious, so outrageous, that it may fairly be said to shock the

 contemporary conscience.” Hurd v. Fredenburgh, 984 F.3d 1075, 1087 (2d Cir. 2021) (quoting

 Southerland v. City of New York, 680 F.3d 127, 151 (2d Cir. 2012)). The failure to serve a second

 notice of eviction may constitute negligence, but does not arise to the level of being “so egregious,

 so outrageous, that it may fairly be said to shock the contemporary conscience.” See Velez v. Levy,

 401 F.3d 75, 93 (2d Cir. 2005) (internal quotation marks and citation omitted); see also Lewis, 523

 U.S. at 849 (“[L]iability for negligently inflicted harm is categorically beneath the threshold of

 constitutional due process.”). Plaintiff thus fails to allege a claim under substantive due process.

                b. Procedural Due Process

        “To prevail on a procedural due process claim, a plaintiff must (1) ‘identify a property

 right,’ (2) ‘show that the state has deprived him of that right,’ and (3) ‘show that the deprivation

 was effected without due process.’” Tang v. Visnauskas, — F. App’x —, 2021 WL 688293, at *1

 (2d Cir. Feb. 23, 2021) (summary order) (quoting Mehta v. Surles, 905 F.2d 595, 598 (2d Cir.

 1990)). Where, as here, the alleged “state conduct in question is random and unauthorized, the

 state satisfies procedural due process requirements so long as it provides meaningful post-

 deprivation remedy.” Rivera-Powell v. N.Y.C. Bd. of Elections, 470 F.3d 458, 465 (2d Cir. 2006)

 (citing Hellenic Am. Neighborhood Action Comm. (“HANAC”) v. City of New York, 101 F.3d 877,

 880 (2d Cir. 1996)); see also id. at 466 (noting that “random and arbitrary” state conduct is distinct

 from conduct “pursuant to established state procedures”).

                                                  11
Case 1:19-cv-06099-PKC-PK Document 31 Filed 03/22/21 Page 12 of 17 PageID #: 169




        The Court finds that the New York State provides an adequate remedy to Plaintiff’s

 claimed deprivation. In New York, tenants are protected “by the continuing jurisdiction of the

 Civil Court over the landlord/tenant disputes.” Stern v. Regency Towers, LLC, 886 F. Supp. 2d

 317, 323–24 (S.D.N.Y. 2012) (citing Matter of Brusco v. Braun, 84 N.Y.2d 674, 681–82 (1994)).

 The factual account in Plaintiff’s Complaint lacks detail regarding the lead-up to Defendant

 Grossman’s service of the notice of eviction, but the Court infers from Plaintiff’s references to

 “the final judgment and warrant of eviction,” and the Appellate Term’s involvement (see Compl.,

 Dkt. 1, at 5) that the judgment of eviction was obtained pursuant to “ state court proceedings in

 which [Plaintiff] was given [an] opportunity to contest, and did contest, the legality of his

 eviction,” Stern, 886 F. Supp. 2d at 324.5 Importantly, “the Civil Court may, in appropriate

 circumstances, vacate the warrant of eviction and restore the tenant to possession even after the

 warrant has been executed.” Id. (emphasis in original) (quoting Matter of Brusco, 84 N.Y.2d at

 681–82). Indeed, Plaintiff had made use of the state-court remedies throughout the eviction

 process, including when he requested and obtained from the Appellate Term a stay of his eviction.

 (See Compl., Dkt. 1, at 5–6; see also id. Ex. 1, Dkt. 1, at ECF 10.) The Court sees no reason why




        5   Though the Court relies on only facts presented in the pleadings when making this
 inference in evaluating the instant motions to dismiss, Defendants’ briefing is consistent with this
 conclusion. (See Grossman’s Mot., Dkt. 18, at 1 (noting that Plaintiff “lost a series of motions, a
 trial, and at least two appeals” in the landlord-tenant action); City Defendants’ Motion, Dkt. 17, at
 1 (“This action stems from a 2016 Warrant of Eviction that was issued by the New York Civil
 Court-Housing Court directing that a New York City Marshal evict Plaintiff from his
 apartment.”).)

                                                  12
Case 1:19-cv-06099-PKC-PK Document 31 Filed 03/22/21 Page 13 of 17 PageID #: 170




 Plaintiff could not have continued using the state-court remedies following the execution of the

 eviction warrant. 6,7

         Because “Plaintiff does not allege that the state procedures in place, if strictly complied

 with, would be insufficient due process under the Fourteenth Amendment,” his procedural due

 process claim is dismissed for failure to state a claim. See Terio v. Johann, No. 05-CV-5918

 (RPP), 2006 WL 2819659, at *7 (S.D.N.Y. Sept. 29, 2006) (dismissing, inter alia, procedural due

 process claim), aff’d, 257 F. App’x 374 (2d Cir. 2007).

                 c. Equal Protection

         To bring an equal protection claim, Plaintiff must plead “that he was treated differently

 than others similarly situated as a result of intentional or purposeful discrimination . . . [and] that

 the disparity in treatment cannot survive the appropriate level of scrutiny[.]” Phillips v. Girdich,

 408 F.3d 124, 129 (2d Cir. 2005) (citations omitted). Plaintiff fails to allege that he was treated

 differently from similarly situated individuals as a result of discrimination, and thus cannot bring

 an equal-protection claim.

         Therefore, Plaintiff’s Section 1983 claim against Defendant Grossman is dismissed for

 failure to state a claim, and because the Court has dismissed Plaintiff’s federal claim against



         6The Court does not consider information outside the pleadings when granting Defendant
 Grossman’s Rule 12(b)(6) motion, but notes that Plaintiff in fact exercised this post-deprivation
 remedy when he made an application for an OSC to restore possession on the same day the warrant
 was executed. (See Ex. A, OSC, Dkt. 30, at ECF 3.) That Plaintiff’s use of state procedures was
 ultimately unsuccessful does not mean the procedures themselves were inadequate.
         7  The Court further notes that an alternative state remedy may have been available to
 Plaintiff through an Article 78 proceeding. See Grillo v. N.Y.C. Transit Auth., 291 F.3d 231, 234
 (2d Cir. 2002) (“This court has ‘held on numerous occasions’ that where, as here, a party sues the
 state and its officials and employees for the arbitrary and random deprivation of a property or
 liberty interest, ‘an Article 78 proceeding is a perfectly adequate postdeprivation remedy.’”
 (quoting HANAC, 101 F.3d at 880–81)).

                                                   13
Case 1:19-cv-06099-PKC-PK Document 31 Filed 03/22/21 Page 14 of 17 PageID #: 171




 Defendant Grossman, the Court declines to exercise supplemental jurisdiction over Plaintiff’s

 state-law claims against Grossman. See Liverpool v. City of New York, No. 19-CV-5527 (CM),

 2019 WL 3745734, at *3 n.2 (S.D.N.Y. Aug. 7, 2019) (“Under 28 U.S.C. § 1367(c)(3)[,] a district

 court may decline to exercise supplemental jurisdiction over state -law claims when it has

 dismissed all claims over which it has original jurisdiction.” (internal quotations omitted)). The

 state-law claims are thus dismissed without prejudice to being brought in state court.8

 III.   Monell Claim Against the City Defendants

        A municipality can be liable under Section 1983 if the plaintiff can show that a municipal

 policy or custom caused the deprivation of his constitutional rights. See Monell v. Dep’t of Soc.

 Servs., 436 U.S. 658, 690–91 (1978). Four types of practices may give rise to a Section 1983 claim

 against a municipality:

                (1) a formally adopted municipal policy; (2) the actions or decisions
                of a municipal official with final policymaking authority; (3) a
                practice so persistent and widespread that it constitutes a custom or
                usage; and (4) a failure by official policy-makers to properly train
                or supervise subordinates to such an extent that it amounts to
                deliberate indifference.




        8  In his opposition to Defendants’ motions to dismiss, Plaintiff requests the Court “to
 convert the basis for jurisdiction for the state[-]law claims for this suit from 28 U.S.C. § 1367 to
 28 U.S.C. § 1332” because Plaintiff “is a foreign citizen (citizen of [a] foreign state).” (Pl.’s Opp.,
 Dkt. 24, at 6.) The Court denies that request. Besides citing no authority suggesting the Court
 may entertain such requests to “convert the basis for jurisdiction,” Plaintiff fails to establish that
 the Court would have had diversity jurisdiction even had it been invoked in the Complaint. He
 alleges no facts in either his Complaint or opposition to Defendants’ motion s to dismiss
 “demonstrating that complete diversity of citizenship exists between all parties to the action,” so
 the Court cannot determine the existence of diversity jurisdiction. See Obstfeld v. Schwartz, 621
 F. Supp. 2d 87, 93 (S.D.N.Y. 2008) (citing Advani Enterprises, Inc. v. Underwriters at Lloyds, 140
 F.3d 157 (2d Cir. 1998)); see also Hertz Corp. v. Friend, 559 U.S. 77, 96 (2010) (“The burden of
 persuasion for establishing diversity jurisdiction, of course, remains on the party asserting it.”
 (citation omitted)).

                                                  14
Case 1:19-cv-06099-PKC-PK Document 31 Filed 03/22/21 Page 15 of 17 PageID #: 172




 Doe v. City of New York, No. 18-CV-670 (ARR) (JO), 2018 WL 3824133, at *8 (E.D.N.Y. Aug.

 9, 2018) (internal quotation marks and citation omitted); see also Safran v. Singas, No. 20-CV-

 4537 (PKC) (SMG), 2020 WL 7125232, at *4 (E.D.N.Y. Dec. 4, 2020). Critically, “a prerequisite

 to municipal liability under Monell is an underlying constitutional violation by a state actor.”

 Henry-Lee v. City of New York, 746 F. Supp. 2d 546, 567 (S.D.N.Y. 2010); see also Segal v. City

 of New York, 459 F.3d 207, 219 (2d Cir. 2006) (“Monell does not provide a separate cause of

 action for the failure by the government to train its employees; it extends liability to a municipal

 organization where that organization’s failure to train, or the policies or customs that it has

 sanctioned, led to an independent constitutional violation.”).

        As discussed above, Plaintiff fails to establish a constitutional violation by any state actor,

 which dooms his Monell claim. Furthermore, even if he had sufficiently alleged an underlying

 constitutional violation, his Monell claim would fail. The entirety of Plaintiff’s claims against the

 City Defendants consists of the following statement:

        [Plaintiff’s] injuries are [] unlawfully caused by the policy and customs of [the City
        Defendants]. Defendant [] Grossman’s ignoring and being ignorant of law and
        policy is a direct result of the failures of [the City Defendants] to provide adequate
        training, exercise necessary supervision, and properly implement policies and
        internal process to ensure the city marshal [] comply with the legal and policy
        requirements as to an eviction . . . and thus all three [D]efendants are liable for the
        damages.

 (Compl., Dkt. 1, at 6.)

        Plaintiff’s “boilerplate assertions” are plainly insufficient to state a Monell claim.9 See

 Dumel v. Westchester County, No. 19-CV-2161 (KMK), 2021 WL 738365, at *6 (S.D.N.Y. Feb.


        9 The failure to train employees “may constitute an official policy or custom if the failure
 amounts to ‘deliberate indifference’ to the rights of those with whom the city employees interact.”
 Wray v. City of New York, 490 F.3d 189, 195 (2d Cir. 2007) (citing City of Canton v. Harris, 489
 U.S. 378, 388 (1989)). To establish deliberate indifference with respect to failure to provide
 training or necessary supervision, a plaintiff must establish that: (1) “a policymaker knows to a
 moral certainty that city employees will confront a particular situation”; (2) “the situation either
                                                  15
Case 1:19-cv-06099-PKC-PK Document 31 Filed 03/22/21 Page 16 of 17 PageID #: 173




 25, 2021) (collecting cases); Triano v. Town of Harrison, 895 F. Supp. 2d 526, 540 (S.D.N.Y.

 2012) (same); Bradley v. City of New York, No. 08-CV-1106 (NGG), 2009 WL 1703237, at *3

 (E.D.N.Y. June 18, 2009) (“The Complaint’s conclusory, boilerplate language —that the City

 fail[ed] to adequately train, discipline, and supervise employees and fail[e]d to promulgate and put

 into effect appropriate rules and regulations applicable to the duties and behavior of its

 employees—is insufficient to raise an inference of the existence of a custom or policy.” (internal

 quotation marks and citations omitted)).10 Plaintiff’s Monell claims against the City Defendants

 are thus dismissed. 11




 presents the employee with a difficult choice of the sort that training or supervision will make less
 difficult or there is a history of employees mishandling the situation”; and (3) “the wrong choice
 by the city employee will frequently cause the deprivation of a citizen’s constitutional rights.” Id.
 at 195–96 (internal quotation marks and citations omitted). Plaintiff clearly fails to plead these
 elements.
        10  In addition to arguing that he has sufficiently pleaded a Monell claim, Plaintiff states
 that, during discovery, he will request records relating to “any administrative complaints filed with
 the [City Defendants] involving the issues of the proper and adequate service[] of notices of
 eviction[.]” (Pl.’s Opp., Dkt. 24, at 6.) However, as the City Defendants correctly note, subsequent
 discovery does not cure an otherwise inadequate pleading. See Ashcroft, 556 U.S. at 678–79
 (“Rule 8 . . . does not unlock the doors of discovery for a plaintiff armed with nothing more than
 conclusions.”).
        11  The Court further notes that Plaintiff’s claims against the Department of Investigation
 must also be dismissed on the ground that it is not suable as an agency of the City of New York.
 See N.Y.C. Charter § 396 (“[A]ll actions and proceedings for the recovery of penalties for the
 violation of any law shall be brought in the name of the city of New York and not in that o f any
 agency, except where otherwise provided by law.”); Davis v. N.Y.C. Dep’t of Corr., No. 17-CV-
 3863 (MKB), 2017 WL 5634123, at *2 (E.D.N.Y. Nov. 22, 2017) (dismissing claims against, inter
 alia, the Department of Investigation (citing N.Y.C. Charter, § 396)); Artec Constr. & Dev. Corp.
 v. N.Y.C. Dep’t of Hous. Pres. & Dev., No. 15-CV-9494 (KPF), 2017 WL 782911, at *4 (S.D.N.Y.
 Feb. 27, 2017) (same).

                                                  16
Case 1:19-cv-06099-PKC-PK Document 31 Filed 03/22/21 Page 17 of 17 PageID #: 174




                                          CONCLUSION

        For the foregoing reasons, Plaintiff’s Complaint is dismissed in its entirety. The Clerk of

 Court is respectfully directed to enter judgment and close this case.


                                                      SO ORDERED.


                                                      /s/ Pamela K. Chen
                                                      Pamela K. Chen
                                                      United States District Judge
 Dated: March 22, 2021
        Brooklyn, New York




                                                 17
